DUGGAN, Justice,
dissenting.
I disagree with the majority’s conclusion that Harry Conley’s affidavit created a genuine issue of material fact preventing summary judgment, and I therefore respectfully dissent.
In my opinion, the bare conclusion stated in Conley’s affidavit that Har-Con never received notice of cancellation is without probative value. Here, unlike Sudduth, the party is a corporation and not an individual, and the affiant is merely an officer of the corporation. Thus, it has not been shown that such a statement was within the personal knowledge of the affiant. I would therefore hold that the denial of receipt in Conley’s affidavit is a mere conclusion lacking probative value. Straughan v. Houston Citizens Bank & Trust Co., 580 S.W.2d 29, 32 (Tex.Civ.App.—Houston [1st Dist.] 1979, no writ).
Moreover, the only issue in this case is whether Aetna established conclusively that the notice of cancellation had been mailed, not whether it had been received. Here, there was evidence in the record showing that notice was mailed. Even assuming that Conley's affidavit constitutes some evidence of lack of receipt, it does not support an inference that the notice was not mailed. While such an inference may perhaps have been reasonable in Sudduth, Conley’s denial of receipt does not, on the facts of this case, warrant the inference that the notice was not mailed.